DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-4, 6-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Karty (U.S Pat # 9311383).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S Pub # 20150096370) in view of Le Huede (U.S Pub # 20060112044) and in further view of Karty (U.S Pat # 9311383).
With regards to claim 1, Lin discloses an optimal solution search method for searching for an optimal solution in a combinatorial optimization problem using a computer, comprising:
a first step of acquiring at least one solution among solutions that belong to a solution space of the combinatorial optimization problem as a first solution candidate ([0032] starting from the root of a solution search tree to determine an optimal solution to a combinatorial optimization problem);
a third step of enumerating and indexing solution candidate groups of which a degree of divergence from the first solution candidate is equal to or smaller than a first range as a binary decision diagram, in which the binary decision diagram has a data structure in which the combinable patterns is contracted to be enumerated and indexed ([0029] Root level 20 has a root node 20A. First adjustment level 30 enumerates a first variable associated with a first adjustment mechanism, e.g. adjustment mechanism 8 (shown in FIG. 1) for one of rotary blades 6 (shown in FIG. 1). The first variable is a binary integer variable having a value of 1 or 0, each possible value of the variable being included in respective adjustment-on node 30A and adjustment-off node 30B), by using at least one of a step of reducing patterns to be identified by identifying whether to decide, on the basis of a part of combinations among combinable patterns in the combinatorial optimization problem, solutions to be unsuitable without consideration of 
a fourth step of equally extracting a part or the entirety of the solution candidate groups from the enumerated and indexed solution candidate groups as second solution candidates ([0032,0033] Using the child nodes from a branch and bound technique as second solution candidates);
wherein in a case where it is determined that the search for the first optimal solution is not terminated, at least one solution candidate selected from the second solution candidates and different from the first solution candidate is updated as the first solution candidate and the processes from the third step to the sixth step are repeated ([0032] Otherwise, the solution space is divided into two or more regions defined by sub-problems that further partition the feasible space. The algorithm is applied recursively to the sub-problems),

Lin does not disclose however Le Huede discloses:
a second step of assigning an evaluation value to the first solution candidate ([0035] At each node, including the root node, the evaluation function makes it possible to determine a bound (lower in minimization) of the objective function);
a fifth step of assigning evaluation values to the extracted second solution candidates ([0035] At each node, the evaluation function makes it possible to determine a bound (lower in minimization) of the objective function for the corresponding subproblem: this is the best value that it will be possible to obtain for this subproblem); and 
a sixth step of determining whether search for a first optimal solution is terminated on the basis of the evaluation value of the first solution candidate and one or more evaluation values among the evaluation values of the second solution candidates ([0044] The approach proposed for the guidance of a multicriterion search is to define a guidance strategy adapted by criterion and to employ these various strategies for the search for multicriteria solutions of increasing quality. The idea is to alternate 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin by the optimal solution system of Le Huede to evaluate solutions and provide a score or value for comparison against one another.
	One of ordinary skill in the art would have been motivated to make this modification in order so following each search, the value of an indicator is determined for each criterion as a function of the last solution found and this indicator makes it possible to determine the strategy which will be used during the next search (Le Huedge [0015]). 
	Karty discloses:
wherein the degree of divergence is defined by a hamming difference ([Col. 11 lines 3-19] using hamming distance to describe divergence);
wherein the degree of divergence of the first range is a value that varies whenever the first solution candidate is updated ([Col. 16-17 lines 60-18] initial genome distance matrix based on genome attributes), and

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin and Le Huede by the optimal solution system of Karty to determine the similarity between genomes.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a variant relationship between one or more pairs of attribute variants (Karty [Col. 1 lines 40-50]).
 	Claim 19 corresponds to claim 1 and is rejected accordingly.
With regards to claim 2, Lin further discloses:
a seventh step of receiving a restriction condition of one or more solution candidates ([0033] additional constraint when a new variable is branched to create a new solution), 
wherein the third step is performed for enumerating and indexing the solution candidate groups of which the degree of divergence from the first solution candidate is equal to or smaller than the first range, which satisfies the restriction condition, as a 
Claim 20 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Lin further discloses:
wherein the degree of divergence of the first range is equal to or greater than 1 and is equal to or smaller than a maximum degree of divergence in which enumerating and indexing as the binary decision diagram is possible ([0028-0029] where each adjustment level diverges from the level above by 1 adjustment. The each adjustment is represented by a binary integer variable having a value of 1 or 0).
With regards to claim 4, Lin further discloses:
wherein the degree of divergence of the first range is equal to or greater than I and is equal to or smaller than a maximum degree of divergence in which enumerating and indexing as the binary decision diagram is possible ([0028-0029] where each adjustment level diverges from the level above by 1 adjustment. The each adjustment is represented by a binary integer variable having a value of 1 or 0).
With regards to claim 5, Lin further discloses:
wherein the degree of divergence of the first range is equal to or greater than I and is equal to or smaller than a maximum degree of divergence in which enumerating and indexing as the binary decision diagram is possible ([0028-0029] where each adjustment level diverges from the level above by 1 adjustment. The each adjustment is represented by a binary integer variable having a value of 1 or 0).
With regards to claim 6, Lin further discloses:

With regards to claim 7, Lin further discloses:
wherein the sixth step is performed for determining that the search for the first optimal solution is terminated in a case where the evaluation value of the first solution candidate is equal to or greater than the evaluation values of all the second solution candidates, in a case where a difference between each second solution candidate and the first solution candidate is equal to or smaller than a predetermined value, or in a case where the number of repetitions of the processes of the third step to the sixth step reaches a predetermined number of times ([0035] In the event that the determined number of adjustments is greater than the current minimum number of adjustments, then the selected adjustment solution is pruned in a step 206. Pruning includes eliminating from further consideration adjustment solutions branched from the selected adjustment solution in the search tree).

wherein a solution candidate different from the first solution candidate, which is updated as the first solution candidate, is a second solution candidate that is assigned a maximum evaluation value among the second solution candidates ([0052] the maximum value that can be obtained on the criterion i in an optimal solution. These values are therefore regularly updated in tandem with the search for solutions, either by virtue of functions which calculate an upper bound for each criterion, or when a monocriterion search proves that it has attained an optimum for the criterion that it optimizes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin by the optimal solution system of Le Huede to evaluate solutions and provide a score or value for comparison against one another.
	One of ordinary skill in the art would have been motivated to make this modification in order so following each search, the value of an indicator is determined for each criterion as a function of the last solution found and this indicator makes it possible to determine the strategy which will be used during the next search (Le Huedge [0015]). 
With regards to claim 9, Lin does not disclose however Le Huedge discloses:
wherein a solution candidate different from the first solution candidate, which is updated as the first solution candidate, is a second solution candidate that is assigned a maximum evaluation value among the second solution candidates ([0052] the maximum value that can be obtained on the criterion i in an optimal solution. These values are therefore regularly updated in tandem with the search for solutions, either by virtue of 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin by the optimal solution system of Le Huede to evaluate solutions and provide a score or value for comparison against one another.
	One of ordinary skill in the art would have been motivated to make this modification in order so following each search, the value of an indicator is determined for each criterion as a function of the last solution found and this indicator makes it possible to determine the strategy which will be used during the next search (Le Huedge [0015]). 
	With regards to claim 18, Lin further discloses:
Non-transitory computer readable recording medium storing an optimal solution search program for causing a computer to execute the optimal solution search method according to claim 1 ([0044] computer system capable of carrying out the functions).
Claims 10-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S Pub # 20150096370) in view of Le Huede (U.S Pub # 20060112044) and in further view of Karty (U.S Pat # 9311383) and Fox (U.S Pub # 20160350072).
With regards to claim 10, Lin does not disclose however Le Huedge discloses:
an eighth step of estimating a maximum evaluation value in a case where solutions of a number that exceeds the number of the second solution candidates are assumed as a first maximum evaluation value, on the basis of the evaluation values of 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin by the optimal solution system of Le Huede to evaluate solutions and provide a score or value for comparison against one another.
	One of ordinary skill in the art would have been motivated to make this modification in order so following each search, the value of an indicator is determined for each criterion as a function of the last solution found and this indicator makes it possible to determine the strategy which will be used during the next search (Le Huedge [0015]). 
Fox discloses:
a ninth step of determining whether the evaluation value of each second solution candidate is within a confidence interval of the first maximum evaluation value ([0046] The calculator 104 may be configured to apply the function to a value of the secondary measure (sometimes referred to as "the secondary measure value") for the given combinatorial problem to obtain a value of the quality metric (sometimes referred to as "the quality metric value") of the characteristic solution to the given combinatorial problem, which in some examples may be an estimate of the value of the quality metric, and which in some examples may be measured in standard deviation), and 

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin, Le Huede and Karty by the optimal solution system of Fox to determine how close one solution lies to a previous solution.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a secondary measure that is an average of the quality metric of all solutions to the combinatorial problem in a problem -solution space or a solver -solution space, or the standard deviation of the average of the quality metric (Fox [0018]). 
	With regards to claim 11, Lin does not disclose however Le Huedge discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin by the optimal solution system of Le Huede to evaluate solutions and provide a score or value for comparison against one another.
	One of ordinary skill in the art would have been motivated to make this modification in order so following each search, the value of an indicator is determined for each criterion as a function of the last solution found and this indicator makes it possible to determine the strategy which will be used during the next search (Le Huedge [0015]). 
Fox discloses:
a ninth step of determining whether the evaluation value of each second solution candidate is within a confidence interval of the first maximum evaluation value ([0046] The calculator 104 may be configured to apply the function to a value of the secondary measure (sometimes referred to as "the secondary measure value") for the given combinatorial problem to obtain a value of the quality metric (sometimes referred to as 
wherein the sixth step is performed for determining whether the search for the first optimal solution is terminated on the basis of the evaluation value of the first solution candidate and the evaluation values of the second solution candidates determined to be within the confidence interval of the first maximum evaluation value ([0050] The combinatorial solver may repeatedly obtain random solutions to the given combinatorial problem until it finds one that has a quality metric value within a set percentage (e.g., 25%) of that of the optimal solution, at which point the combinatorial solver may refine that solution. During this refinement, then, the combinatorial solver may repeatedly reduce the set percentage (e.g., by 1%) and find a new refined solution within the reduced set percentage, until the combinatorial solver obtains a solution whose value is outside the reduced set percentage and starts again with a new random solution, or reaches a stopping point in which the solution's value is within a set percentage of that of optimal solution (e.g., 1%)).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin, Le Huede and Karty by the optimal solution system of Fox to determine how close one solution lies to a previous solution.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a secondary measure that is an average of the quality metric of all solutions to the combinatorial problem in a problem -solution space or a 
	With regards to claim 13, Lin further discloses:
wherein a first search method in which the cost for computation is small and the accuracy of a solution is low (Lin [0033] With respect to reducing the computational requirements of exploring a solution space as illustrated in an exemplary fashion in FIG. 3, branch and bound algorithms can provide a computationally efficient approach where only a small portion of the tree nodes are evaluated yet guarantee that a solution found is optimal).
	Lin does not disclose however Le Huede discloses:
a second search method in which the cost for computation is larger than that of the first search method and the accuracy of a solution is high are prepared ([0034] a breadth first search/depth first search), and
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin by the optimal solution system of Le Huede to evaluate solutions and provide a score or value for comparison against one another.
	One of ordinary skill in the art would have been motivated to make this modification in order so following each search, the value of an indicator is determined for each criterion as a function of the last solution found and this indicator makes it possible to determine the strategy which will be used during the next search (Le Huedge [0015]). 
	Fox discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin, Le Huede and Karty by the optimal solution system of Fox to determine how close one solution lies to a previous solution.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a secondary measure that is an average of the quality metric of all solutions to the combinatorial problem in a problem -solution space or a solver -solution space, or the standard deviation of the average of the quality metric (Fox [0018]). 
	With regards to claim 14, Lin further discloses:
a tenth step of enumerating and indexing, among the second solution candidate groups that are included in the solution candidate groups of which the degree of divergence from the first solution candidate is equal to or smaller than the first range, the second solution candidate groups of which the degree of divergence from the second solution candidate of which the evaluation value is determined that is narrower than the first range as a binary decision diagram, in which the binary decision diagram 
an eleventh step of equally extracting a part or the entirety of the second solution candidate groups from the enumerated and indexed second solution candidate groups 
	Lin does not disclose however Le Huede discloses:
           a twelfth step of assigning evaluation values to the extracted third solution candidates ([0035] At each node, the evaluation function makes it possible to determine a bound (lower in minimization) of the objective function for the corresponding subproblem: this is the best value that it will be possible to obtain for this subproblem); 
a thirteenth step of estimating a maximum evaluation value in a case where solutions of a number that exceeds the number of the third solution candidates are assumed on the basis of the evaluation values of the third solution candidates assigned in the twelfth step as a second maximum evaluation value ([0044] The approach proposed for the guidance of a multicriterion search is to define a guidance strategy adapted by criterion and to employ these various strategies for the search for multicriteria solutions of increasing quality. The idea is to alternate monocriteria searches using these strategies while imposing an improvement of the global satisfaction level with each new solution until a given stopping condition is satisfied (for example, until the optimality of the last solution found has been proven. [0052] the maximum value that can be obtained on the criterion i in an optimal solution. These values are therefore regularly updated in tandem with the search for solutions, either by virtue of functions which calculate an upper bound for each criterion, or when a monocriterion search proves that it has attained an optimum for the criterion that it optimizes)
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization 
	One of ordinary skill in the art would have been motivated to make this modification in order so following each search, the value of an indicator is determined for each criterion as a function of the last solution found and this indicator makes it possible to determine the strategy which will be used during the next search (Le Huedge [0015]). 
	Fox discloses:
to be within the confidence interval of the first maximum evaluation value is outside a second range ([0050] The combinatorial solver may repeatedly obtain random solutions to the given combinatorial problem until it finds one that has a quality metric value within a set percentage (e.g., 25%) of that of the optimal solution, at which point the combinatorial solver may refine that solution. During this refinement, then, the combinatorial solver may repeatedly reduce the set percentage (e.g., by 1%) and find a new refined solution within the reduced set percentage, until the combinatorial solver obtains a solution whose value is outside the reduced set percentage and starts again with a new random solution, or reaches a stopping point in which the solution's value is within a set percentage of that of optimal solution (e.g., 1%));
a fourteenth step of determining whether the evaluation values of the second solution candidates that are within the confidence interval of the first maximum evaluation value exceed the second maximum evaluation value (Fox [0050] The combinatorial solver may repeatedly obtain random solutions to the given combinatorial problem until it finds one that has a quality metric value within a set percentage (e.g., 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the combinatorial optimization system of Lin, Le Huede and Karty by the optimal solution system of Fox to determine how close one solution lies to a previous solution.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a secondary measure that is an average of the quality metric of all solutions to the combinatorial problem in a problem -solution space or a solver -solution space, or the standard deviation of the average of the quality metric (Fox [0018]). 
	With regards to claim 16, Lin further discloses:
wherein in a case where it is determined in the fourteenth step that the evaluation values of the second solution candidates that are within the confidence interval of the first maximum evaluation value do not exceed the second maximum evaluation value, the processes from the tenth step to the fourteenth step are performed by applying a third range obtained by enlarging the second range instead of the second range ([0024] Specifically, a variable with a lower bound l and an upper bound u will be divided into .
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S Pub # 20150096370) in view of Le Huede (U.S Pub # 20060112044) and in further view of Karty (U.S Pat # 9311383), Fox (U.S Pub # 20160350072) and Varadan (U.S Pub # 20160132637).
With regards to claim 12, Lin does not disclose however Varadan discloses:
wherein the equally extracted second solution candidates are UxV solutions, where U and V are natural numbers, respectively ([0033] a number of pairwise comparisons), and 
wherein the eighth step includes dividing the UxV solutions into V blocks, acquiring V segment maximum values of evaluation values of U solutions for each block ([0033] generate segments of the comparisons), and estimating the first maximum evaluation value using the V segment maximum values on the assumption that the segment maximum values follow a generalized extreme value distribution ([0034] estimate generalized extreme value distribution parameters).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the combinatorial optimization system of Lin, Le Huede, Karty and Fox by the CNA system of Varadan to evaluate solutions in segments.
	One of ordinary skill in the art would have been motivated to make this modification in order to include a calculator to estimate segmental Log Ratios from 
	With regards to claim 15, Lin does not disclose however Varadan discloses:
wherein the equally extracted third solution candidates are PxQ solutions, where P and Q are natural numbers, respectively respectively ([0033] a number of pairwise comparisons), and 
wherein the thirteenth step includes dividing the PxQ solutions into Q blocks, acquiring Q segment maximum values of evaluation values of P solutions for each block ([0033] generate segments of the comparisons), and estimating the second maximum evaluation value on the assumption that the segment maximum values follow a generalized extreme value distribution using the Q segment maximum values ([0034] estimate generalized extreme value distribution parameters). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the combinatorial optimization system of Lin, Le Huede, Karty and Fox by the CNA system of Varadan to evaluate solutions in segments.
	One of ordinary skill in the art would have been motivated to make this modification in order to include a calculator to estimate segmental Log Ratios from pairwise disease-normal comparisons of segments of the test sequencing data (Varadan [0010]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S Pub # 20150096370) in view of Le Huede (U.S Pub # 20060112044) and in further view of Karty (U.S Pat # 9311383) and Shinagawa (U.S Pat # 6363368).

wherein the combinatorial optimization problem is a combinatorial optimization problem of a gene control network ([5 Col. 6 lines 24-34] optimal solution search from gene arrangements).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the combinatorial optimization system of Lin, Le Huede and Karty by the gene control system of Shinagawa to find the optimal solution.
	One of ordinary skill in the art would have been motivated to make this modification in order to employ an optimal solution search method (Shinagawa [Col. 1 lines 24-30]).

Conclusion
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166